GEE, Circuit Judge,
concurring:
I concur in the court’s opinion, adding only that although I consider application of the Louisiana rule presuming notice of a defect in an article’s manufacturer to subject him to attorneys’ fees as one who knows of defects and fails to disclose them to be egregiously unjust, I cannot find it unconstitutional. Since the same result could have been obtained by a state law requiring losing manufacturers to pay attorneys’ fees without regard to their knowledge of defects, I doubt that due process is offended. See Usery v. Elkhorn Mining Co., 428 U.S. 1, 23-4, 96 S.Ct. 2882, 2896-2897, 49 L.Ed.2d 752 (1976).